             Case 2:19-cv-01937-JCM-VCF Document 61 Filed 03/17/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8
                              IN THE UNITED STATES DISTRICT COURT
 9                                 FOR THE DISTRICT OF NEVADA

10    UNITED STATES OF AMERICA,              )
                                             )            Case No. 2:19-cv-01937-JCM-VCF
11             Plaintiff,                    )
                                             )
12             v.                            )            ORDER GRANTING UNOPPOSED
                                             )            MOTION TO AMEND COMPLAINT
13    DEMETRIOS A. DALACAS,                  )
      ELENE MYLORDOS,                        )
14    WILMINGTON SAVINGS FUND                 )
      SOCIETY, FSB NOT IN ITS INDIVIDUAL     )
15    CAPACITY, BUT SOLELY AS OWNER          )
      TRUSTEE OF CSMC 2019-RP11 TRUST,       )
16    REPUBLIC SILVER STATE DISPOSAL INC.,)
      R & K DEVELOPMENT INC.,                )
17    COPPER CREEK CONSTRUCTION INC.,        )
      LAS VEGAS VALLEY WATER DISTRICT, )
18    CITY OF LAS VEGAS, NEVADA,             )
      CLARK COUNTY, NEVADA                   )
19                                           )
               Defendants.                   )
20    _______________________________________)

21

22            This matter is before the Court on the United States’ Unopposed Motion to Amend

23   Complaint. The Court has considered the Motion and is otherwise fully informed.

24

25   [PROPOSED] ORDER
     2:190-cv-01937-JCM-VCF
                                                    1
             Case 2:19-cv-01937-JCM-VCF Document 61 Filed 03/17/21 Page 2 of 2




 1            IT IS HEREBY ORDERED that the United States’ Unopposed Motion to Amend

 2   Complaint is GRANTED.

 3            IT IS FURTHER ORDERED that the United States shall file the proposed amended

 4   complaint attached as Exhibit 1 to its Motion within seven days of this order.

 5            IT IS SO ORDERED

 6            Dated:     3-17-2021                               __________________________
                                                                 Hon. Cam Ferenbach
 7                                                               United States Magistrate Judge

 8   Submitted by:

 9   DAVID A. HUBBERT
     Acting Assistant Attorney General
10
     ISAAC M. HOENIG
11   BORIS KUKSO
     Trial Attorneys, Tax Division
12   U.S. Department of Justice
     P.O. Box 683, Ben Franklin Station
13   Washington, D.C. 20044-0683
     Attorneys for the United States
14

15

16

17

18

19

20

21

22

23

24

25   [PROPOSED] ORDER
     2:190-cv-01937-JCM-VCF
                                                     2
